Appellant sued appellee for setting fire to its building and contents. The argument for a reversal of the judgment is based exclusively upon those rulings of the trial court in which it gave certain written instructions to the jury at appellee's request. The evidence was in conflict as to all material facts.
Stress is laid upon charge A, and Alabama Great Southern v. Davenport, 195 Ala. 368, 70 So. 674, and Wilson v. Mobile 
Ohio, 207 Ala. 171, 92 So. 246, are urged as authority for appellant's contention that this charge was erroneously given. The charge correctly states the facts necessary to be proved as a condition precedent to appellant's recovery. It is urged, however, that the charge is so framed as to contravene the rule of those decisions in which the court has held in cases of this sort that, while, upon the case as a whole, the burden of proof rests upon the plaintiff, yet when plaintiff has proved that the fire was set by the railroad company's locomotive, the burden shifts to the defendant to show the proper construction, equipment, and operation of its locomotive. But the charge does not deal with this last proposition. The charge, if the jury were at pains to analyze it, instructed them, in effect, that, in order to return a verdict for the plaintiff, they must be reasonably satisfied from the evidence that defendant's locomotive set fire to plaintiff's property and that defendant was guilty of negligence in the operation or in the construction or maintenance of its locomotive. As to the inferences in respect of operation, construction, or maintenance, to be drawn from the mere fact that defendant's locomotive set out the fire, if so it did, the charge says nothing and cannot be fairly construed as intending anything in derogation of the rule of inference upon which the plaintiff now insists. The charge held for error in Alabama Great Southern v. Davenport, supra, was so framed as to deny, inferentially — or, at least, by refinement of criticism it may have been so construed — the legal meaning and effect of proof that the fire which destroyed plaintiff's property was set out by defendant's locomotive, without more. The charge now under examination is, we think, not affected by that fault.
The charge is further criticized for omitting the hypothesis of proper equipment. In this connection also Alabama Great Southern v. Davenport is cited. That case in turn cited Sherrill v. Louisville  Nashville, 148 Ala. 1, 8, 44 So. 153, where no more was said than that charges faulty in this particular are argumentative and may be refused without error. The language of the charge here under consideration is:
"Maintenance of its engine or locomotive which caused or permitted it to throw out or emit sparks in a large or unusual quantity."
Our judgment is that "maintenance," as used in the charge, sufficiently covered the alleged case of improper equipment. The trial court instructed the jury in its oral charge that:
"The mere communication of the fire from the railroad engine [if the jury so found] is of itself sufficient to raise a presumption of negligence against the company. With this prima facie proof of defendant's liability raised in plaintiff's favor, the burden is then devolved upon the defendant of reasonably satisfying the jury, by the evidence, that the engine alleged to have caused the fire was properly constructed, was equipped with approved devices and appliances to prevent the escape of fire and sparks, was in good repair, and prudently managed and controlled."
The complaint was stated in language of utmost generality, charging merely that defendant negligently set fire to plaintiff's property. A charge positively erroneous cannot be cured by another charge; but a charge may be explained without error, and that was the effect of the oral charge in this case — this we say on the assumption, for the argument only, that the word "maintenance" needed explanation. If plaintiff was of that mind, it should have requested an explanatory charge.
As to Wilson v. Mobile  Ohio, supra: Reviewing that case, our present opinion is that the judgment there was properly reversed, but we do not now think that all of the charges listed by this court as having been erroneously given in the trial court misplaced the burden of proof. Charge 5 in that case correctly stated the burden of proof upon the case as a whole and made no effort to deal with the inferences authorized by law upon proof that plaintiff's property was burned by fire set out by defendant's locomotive. In that case, as in this, the evidence upon the issue whether defendant's locomotive had set out the fire was in conflict. The giving of this charge was not error. Or if charge 5 be construed as asserting in substance the same *Page 449 
proposition as the other charges condemned by the court in that case, then our opinion is, none of them were out of harmony with what has been thus far written in the present case.
Exception is also taken in the brief to the word "convince" as used in the charge. If "reasonably convince" means more than "reasonably satisfy," it was not so considered in Alabama Great Southern v. Davenport, supra. One meaning of "convince" is "to satisfy by proof." Webster's International. The charge postulates reasonable conviction, and while the old and frequently approved form, "reasonable satisfaction," were better, we are unwilling to order a reversal on account of the different language employed in the charge. Probably it may be said that the charge was in some very slight degree misleading and called for explanation.
In giving charge C the court ruled in harmony with what has been heretofore said. Upon the case as a whole the burden of proof rested upon plaintiff. This burden could not be displaced by a mere surmise that defendant's engine set out the fire, and this, in substance, is the affirmation of the charge. Like reason justifies the court in giving the charges made the subject of assignments of error 6 and 9.
Charge 7-A (assignment of error 3) was given without error. Defendant was authorized to operate its locomotive by steam, which must be generated by fire. It is impossible to construct them so as to be successfully operated without emitting sparks or burning cinders. Defendant's liability arose only upon proof and a finding that its right was exercised negligently. L.  N. v. Marbury Lbr. Co., 125 Ala. 257, 28 So. 438, 50 L.R.A. 620. In the present case plaintiff's evidence put the burden on defendant of showing the proper construction and equipment of its engine. Defendant adduced evidence tending to sustain that burden; but that evidence was not conclusive for the reason that plaintiff's evidence tended to show the emission of sparks or cinders of unusual size and in unusual quantity. In this state of the evidence the rule as to the burden of proof upon the whole case was operative, and, as a condition of plaintiff's recovery, it was necessary for the jury to find not only that defendant's engine had set out the fire, but that in bringing about that result the engine was not properly constructed or equipped or had been negligently operated. Charge 7-A was therefore given without error. L.  N. v. Marbury Lbr. Co., 125 Ala. 237, 257, 28 So. 438, 50 L.R.A. 620; Central of Georgia v. Wilson, 215 Ala. 612, 111 So. 901; Lawson v. Mobile Elec. Co., 204 Ala. 318, 85 So. 257.
Charge 1-B (assignment 12) was properly given. It was tantamount to the proposition that upon the case as a whole the burden of proof was with plaintiff appellant. As to that all the cases are agreed.
The proposition of charge 13 (assignment 7) is undoubtedly correct. There must be negligence. The rule that the burden of proof shifts when it is shown that the fire which destroyed plaintiff's property was set by defendant's locomotive is adopted for the sole reason that the evidence as to the operation, construction, and equipment (if there be a difference between the two) lies within the peculiar knowledge of defendant on whom, for that reason, the burden of producing it is placed. Still the jury must find that defendant, or its agents, were guilty of negligence before a verdict can be rendered for plaintiff.
Charge 14 (assignment of error 8) was given without error. As for the "construction" of the engine, defendant proved abundantly and without dispute that its construction was of the most modern and efficient character. As for the suggestion that the defendant's engine may have been defective in some respect other than the spark arrester, we are not informed that there were any other "equipment" defects which might have contributed to the setting out of a fire. If there were such other defects, neither the briefs nor the record contain any suggestion as to what they were. The jury were not authorized to proceed on mere surmise, nor can the court extend the rule which permits the shifting of the burden of proof to the extent suggested by appellant. To do so would burden every case with a mass of testimony about irrelevant matters.
We find no error.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
BOULDIN and BROWN, JJ., dissent on the ground that charge 7-A was erroneously given.